 



EXHIBIT 10.9
AMENDMENT TO THE TOLL BROTHERS, INC.
STOCK OPTION AND INCENTIVE STOCK PLAN (1995)
     WHEREAS, the Board of Directors (the “Board”) of Toll Brothers, Inc. (the
“Company”) has determined to amend the Toll Brothers, Inc. Stock Option and
Incentive Stock Plan (1995) (the “Plan”) so as to make clear that options may be
exercised by means treating a portion of an option as having been relinquished
in payment of all or a portion of the option exercise price required to be paid
pursuant to the terms of the option; and
     WHEREAS, the Board is authorized to amend the Plan pursuant to Section 10
of the Plan, subject to certain terms and conditions set forth therein;
     NOW, THEREFORE, the Plan is hereby amended as follows:
     1. Section 6(c) of the Plan is revised in its entirety to read:
          “(c) Medium of Payment. An Optionee shall pay for Option Shares:
          (i) in cash;
          (ii) by certified check payable to the order of the Company; or
          (iii) by such other mode of payment as the Committee may approve,
including, but not limited to, (x) payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or (y) a
deemed payment by means of a net issuance of shares. If a net issuance of shares
is permitted under the terms of an Option Document, the exercise of the Option
shall be treated in the following manner: Upon notice of exercise, the Optionee
shall be deemed, as of the date of exercise, to have received all of the shares
of Common Stock subject to the Option (or such portion of such shares as
corresponds to the portion of the Option being exercised), and shall
simultaneously be deemed to have delivered back to the Company that number of
such shares as have a fair market value (determined as of the date of exercise)
equal to the Option Price required to be paid on exercise of the Option (or
portion being exercised) and any additional amounts required to be paid by the
Optionee in connection with the exercise of the Option. The intent of this
provision is to permit the Optionee to pay the Option Price and other required
amounts by relinquishing back to the Company shares of Common Stock otherwise
issuable pursuant to the exercise of the Option, so that the Optionee will be
entitled to receive only a net issuance of shares of Common Stock having a value
equal to the economic benefit of exercising the Option (or portion of the Option
being exercised).
The Committee may provide in an Option Document that payment may be made in
whole or in part in shares of the Common Stock held by the Optionee for more
than one year. If payment is made in whole or in part in shares of the Common
Stock, then the Optionee shall deliver to the Company certificates registered in
the name of such Optionee representing shares of Common Stock legally and
beneficially owned by such Optionee, free of all liens, claims and encumbrances
of every kind and having a fair market value on the date of delivery of such
notice that is not greater than the Option Price of the

 



--------------------------------------------------------------------------------



 



Option Shares with respect to which such Option is to be exercised, accompanied
by stock powers duly endorsed in blank by the record holder of the shares
represented by such certificates. In the event that certificates for shares of
the Company’s common stock delivered to the Company represent a number of shares
less than the number of shares required to make payment for the Option Price of
the Option Shares (or relevant portion thereof) with respect to which such
Option is to be exercised by payment in shares of Common Stock, the Optionee
shall deliver the remainder of the Option Price to the Company by some other
form of payment permitted herein. In the event that certificates for shares of
the Company’s Common Stock delivered to the Company represent a number of shares
in excess of the number of shares required to make payment for the Option Price
of the Option Shares (or relevant portion thereof) with respect to which such
Option is to be exercised by payment in shares of Common Stock, the stock
certificate issued to the Optionee shall represent the Option Shares in respect
of which payment is made, and such excess number of shares. Notwithstanding the
foregoing, the Committee, in its sole discretion, may refuse to accept shares of
Common Stock in payment of the Option Price. In that event, any certificates
representing shares of Common Stock which were delivered to the Company shall be
returned to the Optionee with notice of the refusal of the Committee to accept
such shares in payment of the Option Price. The Committee may impose such
limitations and prohibitions on the use of shares of the Common Stock to
exercise an Option as it deems appropriate, subject to the provisions of the
Plan.”
2. In all other respects, the Plan is continued in full force and effect.

 